Action by plaintiff wife to recover damages for personal injuries claimed to have been sustained by her as the result of the appellant’s negligence in the operation of an automobile; and by plaintiff husband for expenses and loss of services. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within ten days after the entry of the order hereon, plaintiffs stipulate to reduce the verdict of the wife to the sum of $1,000, and the verdict of the husband to the sum of $250, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the amount of the verdict is excessive. Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.